                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      HOT SPRINGS DIVISION


    MICHAEL HANSLER                                                                       PLAINTIFF

    v.                                        Civil No.: 6:16-CV-06088

    WENDY KELLEY (Director, ADC),                                                      DEFENDANTS
    DEXTER PAYNE (Deputy Director ADC),
    MS. FAUST (Ouachita River Unit (ORU)
    Warden), TERRIE DYER (ORU Mailroom
    Officer), CHAPLAIN N. GILLION 1 (ORU
    Chaplain), G. MUSSLEWHITE (ORU
    Deputy Warden), KING (ORU Captain),
    BENNETT (ORU Corporal), CRYSTAL R.
    LITTLETON (Grievance Office), DEPUTY
    WARDEN ANTHONY JACKSON,
    MAILROOM SUPERVISOR SUE ALFORD


                                                  JUDGMENT


           For the reasons stated in the Opinion and Order filed this date, this case is DISMISSED

WITH PREJUDICE.


           IT IS SO ORDERED this 13th day of November 2018.


                                                                        /s/P. K. Holmes, III
                                                                        P. K. HOLMES, III
                                                                        CHIEF U.S. DISTRICT JUDGE




1   The correct spelling of Defendant Gillion’s name is Gillom. (ECF No. 58-11).

                                                          1
